782 N.W.2d 505 (2010)
Carole Lee VYLETEL-RIVARD, Plaintiff-Appellee,
v.
Gregory T. RIVARD, Defendant-Appellant.
Docket No. 140065. COA No. 285210.
Supreme Court of Michigan.
June 3, 2010.


*506 Order
On order of the Court, the application for leave to appeal the October 15, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address whether the Court of Appeals correctly held that: (1) MCL 600.5078(1) and (3) contemplate no more than two arbitration awards (the initial written award and any modified award following a motion to correct errors and omissions); (2) MCL 600.5078(3) does not permit the filing of more than one motion to correct errors and omissions; and (3) the defendant's motion to vacate the December 7, 2007 award was untimely.
The Family Law Section of the State Bar of Michigan and the Michigan Chapter of the American Academy of Matrimonial Lawyers are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.